DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 8-10, 11-14, 16, 18-20 are allowed.
Response to Arguments
	Applicant's arguments have been fully considered.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 20080207782 A1) in view of Chi (US 20040032042 A1).
In reference to claim 5, Jacobs discloses a method of making a foamed article, comprising:
a) injection molding a molten thermoplastic elastomer to form a precursor; (“(a)… resin is formed into the desired shape… [by] injection moulding” [P0020]);
b) crosslinking the thermoplastic elastomer of the precursor; (“cross linked prior to expansion” [P0016]);
c) heating the thermoplastic elastomer to a first temperature to soften the thermoplastic elastomer; (“(a1) raising the temperature of the resin to or above its softening point” [P0013]);
d) infusing the thermoplastic elastomer with at least one inert gas at a first pressure in a pressure vessel, wherein the first pressure is sufficient to cause the at least one inert gas to permeate into the softened thermoplastic elastomer and form an infused thermoplastic elastomer; (“(a2)… gas at a pressure preferably higher than atmospheric in order to drive gas into the resin” [P0013]);
e) cooling the infused thermoplastic elastomer to a second temperature lower than the first temperature; (“The temperature of the partially expanded resin resulting from step (a2) may be maintained at ambient or advantageously may be reduced … the advantage that the time available between steps (a2) and (a3) can be extended” [P0023]);
…
g) heating the infused thermoplastic elastomer to a third temperature under a third pressure to soften the infused thermoplastic elastomer and to cause the infused thermoplastic elastomer to at least partially foam, to thereby form the foamed article, wherein the foamed article is substantially the same shape as the precursor; and (“(b) reducing the pressure whilst maintaining the temperature at or above the softening point of the resin, in order to expand the resin to result in closed cell polyamide foam” [P0013]. If the temperature is maintained at a softening point, then heating is occurring.)
Jacobs further teaches that “The expansion stage may take place in the high pressure vessel used to absorb the gases into the resin or alloy or in a secondary lower pressure vessel.” (P0012)
If the infusing takes place a high pressure vessel and the expanding takes place in a lower pressure vessel, then a transferring of the elastomer from the high pressure vessel to a lower pressure vessel would have occurred.
Jacobs further discloses that “If a secondary vessel is to be used the resin or alloy must be cooled under pressure in order to limit the expansion occurring in the first vessel.” (P0012)
Thus, Jacobs teaches that the elastomer can be moved to another location for expansion and that cooling occurs to prevent gas expansion from causing foaming during the transfer.
However, Jacobs does not specifically disclose transferring the infused thermoplastic elastomer to be foamed to a location outside of a pressure vessel to conduct the foaming.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, methods of foaming an injection molded precursor, Chi discloses that materials to be foamed can be usefully provided in to shoe molds for forming shoes with cushioning (“filling the mold cavity 50… polyurethane foamable material” [P0006]); see Claim 1 in view of Figure 5 and description thereof.
The combination would be achievable by integrating the Jacobs thermoplastic elastomer to be foamed in to the Chi mold (i.e., replace the Chi thermoplastic elastomer to be foamed with the Jacobs thermoplastic elastomer to be foamed). There is no apparent reason why such a combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the step of f) transferring the infused thermoplastic elastomer from the pressure vessel after cooling to a partial mold that limits expansion of the infused thermoplastic elastomer in at least one direction but less than all directions; and
h) adhesively or physically attaching the partial mold or a portion of the partial mold to the foamed article; wherein the foamed article is a midsole component for an article of footwear and the partial mold or the portion of the partial mold adhesively or physically attached to the foamed article constitutes a layer or a component of the midsole component.
Chi specifically teaches that it is important not to overfill the mold in order to reduce flashing (P0006, last line). Thus, the use of a premeasured amount of thermoplastic material, such as in the form of Jacobs material would allow for the cavity to be provided with the premeasured amounts of foamable material without overfilling.
A person having ordinary skill in the art would have been specifically motivated to integrate Jacobs thermoplastic elastomer to be foamed in to the Chi mold (i.e., replace the Chi thermoplastic elastomer to be foamed with the Jacobs thermoplastic elastomer to be foamed); and in order to combine prior art elements according to known methods to yield predictable results and/or achieve the simple substitution of one known element for another to obtain predictable results.
	Claim 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maranan (US 20140246804 A1) in view of Jacobs (US 20080207782 A1) and further in view of Sussmann (US 5381607 A).
In reference to claim 21, Maranan discloses method of making a foamed article, comprising:
a) injection molding a thermoplastic elastomer to form a precursor with a cavity; (Fig 6-7 and “recess 39 of first portion 36” [P0037]);
…
c) placing an insert comprising a thermoplastic polymer in the cavity of the precursor; (“a second material 70 is then inserted through second aperture 54 of middle plate 46 so as to fill first apertures 38 and recess 39 and form second portion” [P0038]);
d) heating the precursor and the insert to soften the thermoplastic elastomer of the precursor and to soften the thermoplastic polymer of the insert; (“then subjected to heat and pressure for a desired amount of time to cure second portion 71 and bond it to first portion 36.” [P0040]);
Maranan discloses that the cavity and insert structure may be “post-treated” after being joined (P0041) and may be made of a combination of foam materials (P0044-0045), however, Maranan does not teach forming the materials into foams after joining.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, foaming, Jacobs discloses that thermoplastic elastomers can be cross linked and then foamed to form foamed thermoplastic elastomers by 
b) crosslinking the thermoplastic elastomer (“cross linked prior to expansion” [P0016]); 
e) simultaneously infusing the precursor and the insert with at least one inert gas so as to cause the at least one inert gas to permeate into the softened thermoplastic elastomer of the precursor and into the softened thermoplastic polymer of the insert, wherein the thermoplastic polymer of the insert is different from the thermoplastic elastomer of the precursor, and wherein the precursor is infused with the at least one inert gas to a concentration below or up to a saturation point of the softened thermoplastic elastomer; and  (“(a2)… gas at a pressure preferably higher than atmospheric in order to drive gas into the resin” [P0013]);
f) reducing pressure to simultaneously at least partially foam the precursor and the insert and form a foamed article, wherein the insert provides aesthetic details or structural support to the foamed article (“(b) reducing the pressure whilst maintaining the temperature at or above the softening point of the resin, in order to expand the resin to result in closed cell polyamide foam” [P0013]. If the temperature is maintained at a softening point, then heating is occurring.).
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the steps of 
b) crosslinking the thermoplastic elastomer; 
e) infusing the precursor and the insert with at least one inert gas; and,
f) reducing pressure to at least partially foam the precursor and the insert and form a foamed article occurred as claimed.
A person having ordinary skill in the art would have been specifically motivated to modify the method to form the Maranan materials as taught by Jacobs because Maranan specifically disclose the materials should be foam and Jacobs teaches a means for achieving a material in a foamed state; and in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Maranan further discloses that the hardness of the thermoplastic elastomer can be selected to be higher or lower than the insert (P0044-0045), however, the combination does not specifically disclose that the concentration is below a saturation point of the softened thermoplastic elastomer.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, foam for shoes (Abstract), Sussmann discloses that foaming amount is an art recognized variable that affects hardness (“a higher degree of foaming is achieved, and thus a lower Shore hardness,” [C3L15-20])
The combination would be achievable by integrating the teaching of Sussmann that foaming amount affects hardness to control the hardness of the foam as required by Maranan.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the concentration is below a saturation point of the softened thermoplastic elastomer in order to control the hardness of the thermoplastic elastomer.
A person having ordinary skill in the art would have been specifically motivated to integrate the teaching of Sussmann that foaming amount affects hardness to control the hardness because Maranan suggests that the hardness should be controlled; and/or in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
In reference to claim 22, the combination discloses the method according to claim 21. Jacobs further discloses wherein the at least one inert gas is a noble gas, nitrogen, carbon dioxide, or a combination thereof (“nitrogen” [P0042]).
In reference to claim 23, the combination discloses the method according to claim 21. Maranan further discloses transferring the infused precursor and the insert to a partial mold wherein a surface of a partial mold limits foam expansion in at least one direction but less than all directions (Fig 6-8).
In reference to claim 24, the combination discloses the method according to claim 21. Maranan further discloses wherein the thermoplastic polymer of the insert is a thermoplastic elastomer (“polyurethane” [P0045]).
Conclusion
US 4805319 A teaches an element “foamed in place within a polymer formed sock liner or insole for use within footwear, and particularly an athletic shoe” (Abstract)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744